Taxation of costs. The Court decided that where a cause i® countermanded six days before the day for which it is noticed, (where eight days notice of trial is given,) the defendant is not entitled to charge attornies’ and counsel’s fees prepared for trial. That a party is not entitled to charge for entering a bill of exceptions on the record ; and that attornies’ and counsel’s fees, attending at term to hear the decision of the court, on pronouncing judgment on a case made, are noft proper charges.